Citation Nr: 1704309	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  15-43 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right eye disability, claimed as residuals of an eye injury.

2. Whether new and material evidence was received to reopen a claim for entitlement to service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with anxiety and depression.

3. Entitlement to service connection for a right eye disability.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with anxiety and depression.

5. Entitlement to a rating in excess of 10 percent for service-connected tinnitus.




ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1990 with additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction is currently retained by the RO in Louisville, Kentucky.

Per correspondence received in December 2016, the Veteran elected to pursue his appeal pro se.

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), for "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2016); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The Veteran's claim on appeal was certified to the Board as a claim for service connection for PTSD.  Diagnoses of anxiety and depression are also of record.  A review of the record reveals that the Veteran's initial, June 2005 claim was filed for PTSD and anxiety attacks.  The June 2006 rating decision denied "PTSD with anxiety."  In other words, the Veteran continues to seek service connection for a mental disability, however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for what the Board has recategorized as an acquired psychiatric disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection claim for a right eye disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2006 rating decision denied entitlement to service connection for a right eye disability and PTSD with anxiety; the Veteran did not appeal.

2. Evidence added to the record since the June 2006 rating decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right eye disability.  

3. Evidence added to the record since the June 2006 rating decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder. 

4. Tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; factors warranting referral for extraschedular consideration are neither shown nor alleged.





CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying service connection for a right eye disability and PTSD with anxiety is final.  38 U.S.C.A. §7105  (West 2014); 38 C.F.R. §§ 20.1103, 20.1104 (2016).

2.  New and material evidence having been received, the claim for entitlement to service connection for a right eye disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

4. A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See February 2012 and August 2012 VCAA correspondence.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.


Regarding the duty to assist, service treatment records and post-service treatment records have been received.  As for the increased rating claim for tinnitus, the U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  The facts regarding this issue are not in dispute.  As the analysis below demonstrates, the Veteran is not entitled to the benefit sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  There is no further assistance that would be reasonably likely to assist him in substantiating this claim.  38 U.S.C.A. § 5103A(a)(2).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence Claims

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

A. Right Eye

A June 2006 rating decision denied service connection for a right eye.  The RO determined that the Veteran's service medical records were negative for complaints, findings, or treatment for the claimed eye condition.  As for his diagnoses of myopia and astigmatism, the RO determined that both conditions were not subject to compensation as they are refractive errors.  The Veteran was notified of this decision, but did not appeal.  Accordingly, the June 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

During a February 2013 VA examination, the Veteran attributed his current right eye disability, diagnosed as refractive error, to an in-service incident of paint thinner splashing in his eye.  The credibility of this statement is presumed for purposes of reopening the claim.  Not only does it point to an in-service incident, it provides a nexus between the current condition and the in-service incident.  Accordingly, the petition to reopen the claim is granted. 

B. PTSD

The June 2006 rating decision denied service connection for posttraumatic stress disorder with anxiety.  The RO found that there was no evidence of treatment for posttraumatic stress disorder in the Veteran's service treatment records.  There was also no evidence that he served in combat and he failed to provide enough information to verify his claimed stressors.  The Veteran was notified of this decision, but did not appeal.  Accordingly, the June 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

The evidence received since the June 2006 rating decision includes a February 2016 letter from C.R., Ph.D. stating that the Veteran was "diagnosed with PTSD related to incidents that occurred during his military service."  Again, the credibility of the statement is presumed.  This evidence is both new and material, as it suggests a nexus between his currently diagnosed PTSD and service.  The petition to reopen the claim is granted.

III. Increased Rating for Tinnitus

Concerning the claim for a rating higher than 10 percent for tinnitus, the Veteran has been in receipt of a 10 percent evaluation for tinnitus since service connection for tinnitus was granted a rating decision in May 2014.  A 10 percent rating is the highest rating provided under the rating schedule for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260; see Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006) (holding that VA's interpretation of the maximum rating was neither plainly erroneous nor inconsistent with the regulations, and, thus, VA was entitled to apply its own construction).  Accordingly, an evaluation in excess of 10 percent is not warranted based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether an extraschedular rating is warranted for the Veteran's service-connected tinnitus.  However, the Board does not have authority to grant an extraschedular rating in the first instance.  The Board does have the authority to decide whether the claim should be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the evidence does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Veteran indicated that his tinnitus is manifested by a ringing in his ears.  See December 2015 VA Form 9.  The current evidence of record does not demonstrate, nor does the Veteran contend, that tinnitus has resulted in frequent periods of hospitalization or in marked interference with employment.  See 38 C.F.R. § 3.321.  The rating schedule contemplates symptomatology such as ringing in the ear.  Thus, referral of the claim for extraschedular consideration is not required.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

The application to reopen the claim of entitlement to service connection for a right eye disability is granted.

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.

A rating in excess of 10 percent for service-connected tinnitus is denied.


REMAND

With respect to his claim for service connection for right eye disability, the Veteran was afforded a VA examination in February 2013.  An addendum opinion provided in May 2013.  The examiner essentially concluded that there was no relationship between the Veteran refractive error and his active service, to include an injury to the eye from paint thinner.  No rationale was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an addendum opinion should be obtained regarding the etiology of the Veteran's right eye disability that accurately considers all the evidence of record and adequately supports any conclusions drawn with a rationale. While refractive errors are congenital and developmental in nature and not considered disabilities for VA compensation, it is important to note that the law does provide for benefits related pathology superimposed on the refractive error.

Further, the record reflects that the Veteran has been diagnosed with PTSD, depression, and generalized anxiety disorder.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of all diagnosed acquired psychiatric disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand all outstanding treatment medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2. Return the claims file to the physician who provided the May 2013 addendum opinion regarding the Veteran's right eye disability, if available.  If the physician is not available, another appropriate medical professional should provide the requested opinions.  The examiner should review the claims file, including the relevant medical records and the Veteran's statements, and indicate that such a review was completed in the examination report.  If the examiner determines that an additional examination is necessary, one should be arranged.  All necessary tests must be conducted.

(a) Identify/diagnose any right eye disability that currently exists or has existed during the pendency of the appeal, which has since resolved.

(b) For each right eye disability diagnosed, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset during active service or is related to any in-service disease, event, or injury, to include the in-service treatment for paint thinner splashing in his eye.  

(c) If any visual defect is found to be a result refractive error, was there additional disability superimposed upon the refractive error during the Veteran's service or lifetime? If so, is it at least as likely as not that the superimposed disability was related to paint splash injury  during the Veteran's service.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any diagnosed acquired psychiatric disabilities.  The examiner should review the claims file, including the relevant medical records and the Veteran's statements, and indicate that such a review was completed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests must be conducted.  

After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

(a) Identify/diagnose any psychiatric disability that currently exists or has existed during the pendency of the appeal, which has since resolved.

(b) For each psychiatric disability diagnosed, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset during active service or is related to any in-service disease, event, or injury.

If a diagnosis of PTSD is made, the examiner should identify the stressor(s).  The examiner should be advised that the Veteran served during peacetime and that combat exposure has not been conceded by VA. 

The examiner should discuss the Veteran's lay statements regarding in-service stressors and symptoms, and all other lay statements of record regarding the Veteran's in service stressors and symptoms.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, the RO/AMC should readjudicate the Veteran's claims to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


